UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06107 John Hancock Patriot Select Dividend Trust (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: June 30 Date of reporting period: September 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 38.38% (Cost $79,474,587) Electric Utilities 2.33% Cinergy Corp. 26,000 1,154,660 Great Plains Energy, Inc. 35,750 1,069,283 Progress Energy, Inc. 64,000 2,864,000 Progress Energy, Inc., (Contingent Value Obligation) (B)(I) 20,000 2,400 Gas Utilities 2.04% Atmos Energy Corp. 9,700 274,025 National Fuel Gas Co. 56,150 1,920,330 Peoples Energy Corp. 57,750 2,274,195 Integrated Telecommunication Services 1.57% SBC Communications, Inc. 97,700 2,341,869 Verizon Communications, Inc. 33,150 1,083,674 Multi-Utilities & Unregulated Power 32.44% Alliant Energy Corp. 148,000 4,311,240 Ameren Corp. 85,400 4,568,046 CH Energy Group, Inc. 151,250 7,181,350 Consolidated Edison, Inc. 45,000 2,184,750 Dominion Resources, Inc. 46,000 3,962,440 DTE Energy Co. 155,900 7,149,574 Duke Energy Corp. 70,000 2,041,900 Energy East Corp. 242,000 6,095,980 KeySpan Corp. 161,850 5,952,843 NiSource, Inc. 97,850 2,372,862 NSTAR 188,000 5,436,960 OGE Energy Corp. 96,092 2,700,185 Public Service Enterprise Group, Inc. 16,000 1,029,760 Puget Energy, Inc. 121,800 2,859,864 Sierra Pacific Resources (I) 183,200 2,720,520 TECO Energy, Inc. 176,750 3,185,035 Vectren Corp. 30,000 850,500 WPS Resources Corp. 51,000 2,947,800 Xcel Energy, Inc. 169,000 3,314,090 Credit Issuer, description rating (A) Shares Value Preferred stocks 60.75% (Cost $131,659,645) Agricultural Products 1.53% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 40,000 3,341,252 Page 1 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2005 (unaudited) Broadcasting & Cable TV 0.29% Shaw Communications, Inc., 8.50% (Canada) B+ 25,000 635,500 Consumer Finance 2.28% SLM Corp., 6.97%, Ser A BBB+ 92,000 4,986,400 Diversified Banks 2.13% Bank of America Corp., 6.75%, Depositary Shares, Ser VI A 88,300 4,644,580 Diversified Financial Services 3.07% Citigroup, Inc., 6.213%, Depositary Shares, Ser G A 44,000 2,266,880 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 86,100 4,434,150 Electric Utilities 17.41% Alabama Power Co., 5.20% BBB+ 240,000 6,000,000 Boston Edison Co., 4.25% BBB+ 64,157 5,164,638 Duquesne Light Co., 6.50% BB+ 107,000 5,537,250 Entergy Mississippi, Inc., 6.25% BB+ 104,000 2,606,500 Interstate Power & Light Co., 7.10%, Ser C BBB- 25,000 680,470 Interstate Power & Light Co., 8.375%, Ser B BBB- 46,000 1,570,900 Monongahela Power Co., $7.73, Ser L B 50,000 5,050,000 Northern Indiana Public Service Co., 4.22% BB+ 11,526 909,834 Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ 205,600 5,140,000 Southern California Edison Co., 6.125% BBB- 25,000 2,507,812 Virginia Electric & Power Co., $6.98 BBB- 10,500 1,092,000 Virginia Electric & Power Co., $7.05 BBB- 10,000 1,040,625 Wisconsin Public Service Corp., 6.76% A 7,000 733,469 Gas Utilities 2.56% Southern Union Co., 7.55% BB+ 210,300 5,598,186 Integrated Oil & Gas 0.90% Coastal Finance I, 8.375% CCC 78,300 1,957,500 Integrated Telecommunication Services 0.17% Telephone & Data Systems, Inc., 6.625% A- 15,000 376,200 Touch America Holdings, Inc., $6.875 (B)(H) D 47,000 4,700 Investment Banking & Brokerage 7.02% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 141,400 7,084,140 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 23,000 1,173,000 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D BBB+ 125,600 6,430,720 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C BBB+ 13,000 648,700 Life & Health Insurance 2.44% MetLife, Inc., 6.50%, Ser B BBB 210,000 5,323,500 Multi-Utilities & Unregulated Power 11.18% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 40,000 4,161,252 BGE Capital Trust II, 6.20% BBB- 190,000 4,807,000 Energy East Capital Trust I, 8.25% BBB- 147,000 3,807,300 Page 2 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on September 30, 2005 (unaudited) PSEG Funding Trust II, 8.75% BB+ 30,000 796,500 Public Service Electric & Gas Co., 6.92% BB+ 30,627 3,178,510 Sempra Energy, $4.36 BBB+ 19,250 1,568,875 Sempra Energy, $4.75, Ser 53 BBB+ 6,305 539,077 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,570,472 Oil & Gas Exploration & Production 7.37% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 48,200 4,702,513 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,174 4,918,267 Devon Energy Corp., 6.49%, Ser A BB+ 53,500 5,502,143 Nexen, Inc., 7.35% (Canada) BB+ 37,500 982,875 Regional Banks 2.40% HSBC USA, Inc., $2.8575 (G) A1 108,000 5,232,600 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.87% (Cost $1,909,604) Commercial Paper 0.87% ChevronTexaco Corp., Due 10-3-05 3.730 1,910 1,909,604 Total investments 100.00% Page 3 John Hancock Patriot Select Dividend Trust Footnotes to Schedule of Investments September 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,341,252 or 1.53% of the Fund's total investments as of September 30, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $213,043,836. Gross unrealized appreciation and depreciation of investments aggregated $13,067,683 and $7,645,490, respectively, resulting in net unrealized appreciation of $5,422,193. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Select Dividend Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 28, 2005
